ORDER

PER CURIAM.
Roy Eugene Kinder, et al., (hereinafter, “Appellants”) appeal from the judgment entered against them and in favor of W. Bruce Parrish, et al., (hereinafter, “Respondents”) in the Circuit Court of Cape Girardeau County. Appellants argue that the trial court erroneously found them to be liable for subdivision assessments and erroneously allowed Respondents to bring suit against them as Trustees of the subdivision.
We have reviewed the briefs of the parties and record on appeal and find no error *126of law. No precedential or jurisprudential purpose would be served by an extended published opinion reciting detailed facts and restating principles of law. The judgment is affirmed pursuant to Rule 84.16(b).